NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted October 27, 2016 *
                               Decided October 27, 2016

                                         Before

                         WILLIAM J. BAUER, Circuit Judge

                         FRANK H. EASTERBROOK, Circuit Judge

                         MICHAEL S. KANNE, Circuit Judge

No. 16-2366

GEORGE DAVID,                                   Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Northern District of
                                                Illinois, Eastern Division.
      v.
                                                No. 11 C 8833
WAL-MART STORES, INC.,
    Defendant-Appellee.                         Gary Feinerman,
                                                Judge.


                                       ORDER

       A district court granted George David’s application for leave to proceed in forma
pauperis in this lawsuit alleging that his former employer violated the Americans with
Disabilities Act by laying him off in 2008. But when the district court learned that David
had concealed assets from his application, the court found that his allegation of poverty



      *
        We have unanimously agreed to decide the case without oral argument because
the briefs and record adequately present the facts and legal arguments, and oral
argument would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 16-2366                                                                           Page 2

was a lie, and it dismissed the suit with prejudice. We conclude that the district court
properly exercised its discretion, and thus we affirm the judgment.

        When David filed his complaint, he asserted that he was too poor to prepay the
filing fee of $350. See 28 U.S.C. § 1915. In his sworn application he reported his and his
wife’s monthly salaries as well as some public assistance that they were receiving. He
also stated that he had only $365 in cash or a checking or savings account. Relying on
this information, the district court granted David pauper status, required him to pay
upfront only five percent ($17.50) of the filing fee, and later recruited counsel.

       After nearly four years of litigation, Wal-Mart moved to dismiss, asserting that
David had falsified his application to avoid prepaying the entire filing fee. See 28 U.S.C.
§ 1915(e)(2)(A) (mandating dismissal if allegation of poverty is untrue). During
discovery David revealed some assets and income that he had not disclosed on his
application. First, David had not divulged a savings account that he controlled and had a
balance of over $32,000 at the time of his application. Second, he had omitted a couple
weeks’ earnings from a previous job and tax refunds that he had received before and just
after submitting his application. Finally, David’s mother and father-in-law had lived in
his home and earned income during part of the applicable period, but David did not
include their income on his application.

       David responded to the motion. In an affidavit he stated that he had “accidentally
omitted” these funds from his application because of his “misunderstanding” of what
the form required. He explained that the $32,000 was in a savings account that he kept
“for the purpose of providing for [his] family should we lose the apartment building.”
He was referring to a building that he owned, allowed his extended family to live in
rent-free, and was in foreclosure. As for the income from his previous job, he asserted
that he had simply forgotten about it, as the job had ended only a few weeks into the
12 months covered by the form. Regarding his in-laws’ income, David thought that he
need not include it because he did not have access to it, did not know how much it was,
and knew that his in-laws sent it to their sons in Syria. David asked the court to let him
pay the full filing fee and proceed with his case, given its progress, its underlying merits,
and his assertion that he had never meant to deceive the court.

        The district court dismissed the lawsuit with prejudice. The judge ruled that for
some of the omissions, such as his in-laws’ earnings and his earnings from the old job, “it
is conceivable that David’s failure to disclose arose from a good faith misunderstanding
of the extent of his disclosure obligation.” But the judge found it “not credible that David
believed that he had no obligation to disclose” the $32,000 in the bank account. The
No. 16-2366                                                                            Page 3

judge pointed to bank statements showing that David withdrew money from the
account for himself, including to pay for a seminar costing $660. Even if David meant to
restore any withdrawn money to the account eventually, the judge questioned why he
could not do the same for a filing fee. The judge concluded that David had intentionally
concealed that material asset and that dismissal with prejudice was the appropriate
sanction. The judge also recognized that there was no practical difference in dismissing
with or without prejudice because the statute of limitations on David’s claim had run.

        David argues on appeal that the district court abused its discretion by dismissing
his case. He maintains that the omissions from his application were inadvertent and thus
he did not intend to deceive the court. He also contends that his recruited lawyer
ineffectively responded to Wal-Mart’s motion to dismiss and “intentionally failed to
present the facts to the court.” These facts, which David expounds upon in his appellate
brief, are further explanations about why David thought that the money in the bank
account, though legally his, was not his “morally.”

         Underlying the dismissal is the district court’s factual finding that David falsified
his application, and we review that finding only for clear error. See Thomas v. Gen. Motors
Acceptance Corp., 288 F.3d 305, 307 (7th Cir. 2002). The district court reasonably rejected
David’s assertion that the money in the account was not available to him and that he had
only “accidentally omitted” disclosing his access to $32,000. Bank statements show that
he controls the account, that he withdrew funds from it from time to time to cover
personal expenses, and that one withdrawal was comparable to the size of the filing fee.
Even if his account “morally” belonged to his family, as he asserts on appeal, he needed
to disclose any accounts that he controlled (and the alleged moral encumbrances of
them), to allow the district judge to assess their availability to David. “An applicant has
to tell the truth, then argue to the judge why seemingly adverse facts (such as the [trust
found account not disclosed] in this case) are not dispositive. A litigant can't say, ‘I know
how the judge should rule, so I’m entitled to conceal material information from him.’”
Kennedy v. Huibregtse, No. 15-3743, 2016 WL 4011169, at *2 (7th Cir. July 27, 2016)
(affirming dismissal for concealing assets from an application for pauper status). The
district court’s finding that David lied on his application is thus amply supported.

        Because the allegation of poverty was false, the suit had to be dismissed.
See 28 U.S.C. § 1915(e)(2)(A); Kennedy, 2016 WL 4011169, at *2; Thomas, 288 F.3d at 306.
The only question is whether dismissal is “with” or “without” prejudice. In this case,
either form of dismissal has the same effect because the statute of limitations on David’s
claim, which arose in 2008, has run. See Scherr v. Marriott Int’l, Inc., 703 F.3d 1069, 1075
No. 16-2366                                                                                 Page 4

(7th Cir. 2013) (because the Americans with Disabilities Act does not include a specific
statute of limitations, Illinois’s two-year limitation for personal injury suits applies); Lee
v. Cook Cnty., 635 F.3d 969, 971–72 (7th Cir. 2011) (filing of a suit later dismissed without
prejudice does not toll the statute of limitations). Moreover dismissal with prejudice is
an appropriate sanction whenever a plaintiff deceives the district court in an application
for pauper status. Kennedy, 2016 WL 4011169, at *1; Thomas, 288 F.3d at 306–07; Mathis v.
New York Life Ins. Co., 133 F.3d 546, 547 (7th Cir. 1998). Proceeding in forma pauperis is a
privilege, and courts depend on the plaintiff’s honesty in assessing his ability to pay.
Abusing this privilege warrants dismissal with prejudice as a sanction for the lie, no
matter how far the case has progressed, because “a monetary sanction would probably
be difficult to collect from a litigant assiduous in concealing assets.” Thomas, 288 F.3d
at 306. We thus conclude that the district court did not abuse its discretion.

        Finally, we reject David’s argument that, because his counsel ineffectively
responded to Wal-Mart’s motion to dismiss, his case must be reopened. Even if David’s
recruited counsel responded inadequately (a point we need not decide), the proper
remedy is not “more litigation against an innocent adversary in the original litigation.”
Choice Hotels Int’l, Inc. v. Grover, 792 F.3d 753, 754 (7th Cir. 2015), cert. denied, 136 S. Ct. 691
(2015).

                                                                                     AFFIRMED.